         Case 1:20-cv-00621-RPK-SMG Document 1-1 Filed 01/31/20 Page 1 of 2 PageID #: 23

JS 44 (Rev 11/27/17                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers asi requiredI by law, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

!jafe)v1iclTaeffiives,%5 West 51st Street, Apt. 1E, New York, NY 10019 sBB?SownstaTe College of Medicine; Lisa Merlin, M.D.; Andrew
(917)-573-5249                                                                                                     Adler, M.D.; Robin Ovitsh, M.D.; Jeanne MacraeM.D.; Carlos Pato,
jan.michael.rives@gmail.com                                                                                        M.D.; Joseph Merlino, M.D.; Jeffrey Putman; SophieChristoforou
  (b) County of Residence of First Listed Plaintiff                                                                  County of Residence of First ListedDefendant
                                (EXCEPTIN U.S. PLAINTIFFCASES)                                                                                      (INU.S. PLAINTIFF CASESONLY)
                                                                                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.


    (c) Attorneys (Firm Name. Address, andTelephone Number)                                                           Attorneys (If Known)
Pro Se: See Above




II. BASIS OF JURISDICTION (Placean "X" inOne Box Only)                                              III .    CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" inOne BoxforPlaintiff
                                                                                                               (For Diversity Cases Only)       andOne BoxforDefendant)
O   1   U.S. Government              &f 3 Federal Question                                                                                    PTF      DEF                                              PTF        DEF
          Plaintiff                              (U.S. Government Not a Party)                              Citizen ofThis State              O I       O I Incorporated orPrincipal Phipe               O 4       O
                                                                                                                                                                    ofBusfifefeln/

a   2   U.S. Government              O 4       Diversity                                                                                                          IncorponQcjJpm/ffnypa                  0     5   05
          Defendant                              (IndicateCitizenshipofParlies in ItemHI)                                                                           of Business In Another State

                                                                                                            Citizen or Subject of a           O 3       O     3   Foreign Nation                         O     6   0   6
                                                                                                              Forcinn Country

IV. NATURE OF SUIT (Placean "X" in OneBoxOnly)                                                                                                          Click here for: Nature of Suit Code Descriptions.
1          CONTRACT                                                 TORTS                                     FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES                  1

0   110 Insurance                       PERSONAL INJURY                     PERSONAL INJURY                 O 625 Drug Related Seizure             O 422 Appeal 28 USC 158           O 375 False Claims Act
O   120 Marine                      O 310 Airplane                    O 365 Personal Injury -                     ofPropcrty21USC88l               O 423 Withdrawal                  O 376 Qui Tarn (31 USC
O   130 Miller Act                  O 315 Airplane Product            ^^ —productLiability                  O 690 Other                                  28 USC 157                        3729(a))
                                                                      gj|7lealth Cte/                                                                                                O 400 State Reapportionment

                                    D3Mii©VN |^ 1 Biarmfcytical
O 140 Negotiable Instrument
O 150 Recovery ofOverpayment                                                                                                                          PROPERTY RIGHTS                O 410 Antitrust
     & Enforcement of Judgment                                                 PereonaTlnjury                                                      O 820 Copyrights                  O 430 Banks and Banking
O   151 Medicare Act                O 330 Federal Employers'                   Product Liability                                                   O 830 Patent                      O 450 Commerce
O 152 Recovery of Defaulted               Liability                   O 368 Asbestos Personal                                                      O 835 Patent • Abbreviated        O 460 Deportation
        Student Loans               O 340 Marine                               Injury Product                                                               New Drug Application     O 470 Racketeer Influenced and
        (Excludes Veterans)         O 345 Marine Product                       Liability                                                           O 840 Trademark                            CorruptOrganizations
O 153 Recoveiy ofOverpayment                                           %ftlS>NAL PROPERTY                                 LABOR                      SOCIAL SECURITY                 O 480 Consumer Credit
        of Veteran's Benefits       O350 Motor ^SOLdO                  LWWt/uSer Fraud                      O 710 Fair Labor Standards             O 861 HIA(1395fT)                 O 490 Cable/Sat TV
O   160 Stockholders'Suits          O 355 Motor Vehicle                O 371 Truth in Lending                       Act                            O 862 Black Lung (923)            • 850 Securities/Commodities/
O   190 Other Contract                        Product Liability        O 380 Other Personal                 O 720 Labor/Management                 O 863 DIWC/DIWW (405(g))                  Exchange
O 195 Contract Product Liability    O 360 Other Personal                     Property Damage                        Relations                      O 864 SSID Title XVI              (5C 890 Other Statutory Actions
O   196 Franchise                         Injury                       O 385 Property Damage                O 740 Railway Labor Act                O 865 RSI (405(g))                O 891 Agricultural Acts
                                    O 362 Personal Injury -                  Product Liability              O 751 Family and Medical                                                 O 893 Environmental Matters
                                              Medical Malpractice                                                   Leave Act                                                        O 895 Freedom of Information
1       REAL PROPERTY                    CIVIL RIGHTS                  PRISONER PETITIONS                   O 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
O 210 Land Condemnation             O   440 Other Civil Rights             Habeas Corpus:                   O 791 Employee Retirement              O 870 Taxes (U.S. PlaintifT       O 896 Arbitration
O 220 Foreclosure                   O   441 Voting                     O 463 Alien Detainee                       Income Security Act                    or Defendant)               O 899 Administrative Procedure
O 230 Rent Lease & Ejectment        O   442 Employment                 O   510 Motions to Vacate                                                   O 871 IRS—Third Party                   Act/Review or Appeal of
O 240 Torts to Land                 O   443 Housing/                           Sentence                                                                     26 USC 7609                    Agency Decision
O 245 Tort Product Liability                  Accommodations           O 530 General                                                                                                 O 950 Constitutionality of
O 290 All Other Real Property       O 445 Amer. w/Disabilities -       O 535 Death Penalty                          IMMIGRATION                                                               State Statutes
                                              Employment                   Other:                           O 462 NaturalizationApplication
                                    O 446 Amer. w/Disabilities - O 540 Mandamus & Other                     O 465 Other Immigration
                                          Other                  O 550 Civil Rights                                Actions
                                    • 448 Education              O 555 Prison Condition
                                                                      O    560 Civil Detainee •
                                                                               Conditions of
                                                                               Confinement

V. ORIGIN (Place an "X" inOne Box Only)
X 1 Original    • 2 Removed from                           O 3        Remanded from                O 4 Reinstated or            OS Transferred from               O 6 Multidistrict             O 8 Multidistrict
        Proceeding              State Court                           Appellate Court                  Reopened                    Another District                   Litigation-                   Litigation -
                                                                                                                                       (specify)                          Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Donotcitejurisdictional statutes unlessdiversity):
VI. CAUSE OF ACTION
                                         Brief description of cause:
                                             Civil Action Pursuant To "28 USC 1331, et al"
VII. REQUESTED IN                        •      CHECK IF THIS IS A CLASS ACTION                                DEMAND S                                       CHECK YES only if demanded in complaint:
        COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                                      JURY DEMAND:                O    Yes        DNo

VIII. RELATED CASE(S)
                                              (See instructions):
         IF ANY                                                       judge           RANDOM/RANDOM                                                  DOCKET NUMBER NONE
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

01/31/2020
FOR OFFICE USE ONLY


    RECEIPT*                    AMOUNT                                         APPLYING IFP
                                                                                                      m.                              JUDGE
                                                                                                                                               &E1C                       MAG. JUDGE            SW16.
      Case 1:20-cv-00621-RPK-SMG Document 1-1 Filed 01/31/20 Page 2 of 2 PageID #: 24


                                                CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

I,                                                       , counsel for                                                      , do hereby certify that the above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

                          monetary damages sought are in excess of $150,000, exclusive of interest and costs,
          /               the complaint seeks injunctive relief,

                          the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A civilcase is "related*
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that" A civil case shall not be
deemed "related* to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties." Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be "related" unless both cases are still
pending before the court."

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)



1.)           Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
              County?                  •        Yes             0         No
2.)           If you answered "no" above:
              a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
              County?                  Q        Yes             |2       No
              b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
              District?                0        Yes             D        No
              c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
              received:


Ifyour answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, ifthere is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?              Il       Yes         J]         No
              (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

              I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                           •                 Yes                                              •          No
              Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                           Q                 Yes       (If yes, please explain                 LJ        No




              I certify the accuracy of all information provided above.

              Signature:
                                                                                                                                                                      Last Modified: 11/27/2017
